Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 2/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "small but effective amount" in claim 1 is a relative term which renders the claim indefinite.  The term "small but effective amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known how small is considered small, and how effective is considered effective.  For the purpose of further examination, “small but effective amount” will be interpreted as in an amount of 0.07 atomic % to 3.5 atomic % of the alloy (0006 spec.).  Claims 6-8 are rejected likewise as depending on claim 1.
Claim 3 recites the limitation "the same amount".  There is insufficient antecedent basis for this limitation in the claim.
The term "rapidly solidified" in claim 8 is a relative term which renders the claim indefinite.  It is not clear how fast qualifies for “rapidly”.
The term "large magnetocaloric effect" in claim 10 is a relative term which renders the claim indefinite.  The term "large magnetocaloric effect" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known how large is considered large.
Claims 11 and 12 recite the limitation "the parent La-Fe-Si alloy".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikkawa et al (US 20180043435 A1).
Regarding claim 1, Kikkawa teaches a method for producing a magnetic refrigeration module comprising a mixture powder A containing an La(Fe,Si)13-based alloy powder, an M powder, the La(Fe,Si)13-based alloy powder having a main phase with an NaZn13-type crystal structure, and the M powder containing a metal and/or an alloy and having a melting point of 1090 °C or lower (0014).  “It is preferred that the M powder contains a metal and/or an alloy containing at least one element selected from the group consisting of Cu, Ag, Zn, Al, Ge, Sn, Sb, Pb, Ba, Bi, Ga, and In” (0036), meeting the claimed La-Fe-Si alloy including “at least one of Al, Ga, and In”.
The recited “small but effective amount” is interpreted as in an amount of 0.07 atomic % to 3.5 atomic % of the alloy (0006 spec.) as stated above.  Kikkawa further teaches that “the blend ratio between the La(Fe,Si)13-based alloy powder and the M powder in the mixture powder A is not particularly limited. The volume ratio of the La(Fe,Si)13-based alloy powder: the M powder is preferably 60%:40% to 99%:1%, further preferably 80%:20% to 97%:3%” (0039).  Ex. 7 in Table 1 lists La(Fe0.88Si0.10Mn0.02)13 and Al blend in a ratio of 87:13 by volume.  The atomic % of Al is calculated as 3.27%, based on elements’ density and atomic mass.  The atomic % of Al of 3.27% fall within the range of 0.07 atomic % to 3.5 atomic % of the alloy.
Kikkawa does not expressly teach reducing brittleness.  However, spec teaches at least one of Al, Ga, and In in an amount of 0.07 atomic % to 3.5 atomic % amounts to reduce alloy brittleness.  Since Kikkawa discloses similar amounts as stated above, similar function of reducing brittleness would have been present.    Kikkawa does not expressly teach that the alloy material is magnetocaloric.  However, the examiner notes that a person having ordinary skill in the art  would recognize that magnetic refrigeration systems (ie. Kikkawa) operate based on the magnetocaloric effect of controlling temperature by exposing material to changing magnetic field.  

Regarding claim 2, Kikkawa teaches a method for producing a magnetic refrigeration module comprising a mixture powder A containing an La(Fe,Si)13-based alloy powder, an M powder, the La(Fe,Si)13-based alloy powder having a main phase with an NaZn13-type crystal structure, and the M powder containing a metal and/or an alloy and having a melting point of 1090 °C or lower (0014).  “It is preferred that the M powder contains a metal and/or an alloy containing at least one element selected from the group consisting of Cu, Ag, Zn, Al, Ge, Sn, Sb, Pb, Ba, Bi, Ga, and In” (0036), meeting the claimed La-Fe-Si alloy including “at least one of Al, Ga, and In”.  The recited “magnetocaloric” and “to reduce alloy brittleness” are purpose or intended use and do not gain patentable weight since they result in no structural difference (MPEP 2111.02).  In addition, magnetocaloric is inherent in Kikkawa’s magnetic refrigeration module.  Kikkawa further teaches that “the blend ratio between the La(Fe,Si)13-based alloy powder and the M powder in the mixture powder A is not particularly limited. The volume ratio of the La(Fe,Si)13-based alloy powder: the M powder is preferably 60%:40% to 99%:1%, further preferably 80%:20% to 97%:3%” (0039).  Ex. 7 in Table 1 lists La(Fe0.88Si0.10Mn0.02)13 and Al blend in a ratio of 87:13 by volume.  The atomic % of Al is calculated as 3.27%, based on elements’ density and atomic mass.  The atomic % of Al of 3.27% fall within the claimed range of 0.07 atomic % to 3.5 atomic % of the alloy.

Regarding claim 3, in Kikkawa’s Ex. 1, 4% by volume of Al is substituted for 4% of Si.

Regarding claim 4, Kikkawa’s alloy contains Mn as stated above, meeting the claimed at least one of Co, Mn, Cr, and V.

Regarding claim 5, in Kikkawa’s Ex. 7, 0.02x13=0.26 atomic ratio of Mn is substituted for Fe of the alloy.

Regarding claim 6, Kikkawa does not expressively teach interstitial hydrogen.
However, the claimed interstitial hydrogen would have been expected to be present as will be explained below.
The instant specification teaches achieving the claimed interstitial hydrogen by hydrogenation: “Hydrogenation can be effected by annealing the heat treated solid alloy in a high purity hydrogen or hydrogen-containing atmosphere for a time sufficient for the alloy to absorb interstitial hydrogen” (0062 spec).  Applicant’s Example 2 illustrates each sample received multiple activations involving heating the sample at 200-360 °C for 5-24 hours under 5 bar hydrogen atmosphere (0064-0096 spec.).
Kikkawa teaches that “in the step (3), the sintered body B obtained in the step (2) is subjected to the hydrogenation treatment in the hydrogen-containing atmosphere. In the hydrogenation, the sintered body B may be heat-treated in the hydrogen-containing atmosphere at a temperature of not lower than 100 °C and not higher than 450 °C for a period of not shorter than 10 minutes and not longer than 30 hours. The hydrogen-containing atmosphere in the hydrogenation treatment may be an atmosphere of a single hydrogen gas or a mixture gas containing hydrogen and Ar or the like” (0045).
Since Kikkawa discloses a hydrogenation process that closely resembles applicants’ method, the claimed interstitial hydrogen would have been expected to be present in Kikkawa’s alloy absent concrete evidence to the contrary.

Regarding claim 7, the examiner recognizes “heat treated” is a product-by-process limitation which, upon further consideration, merely imparts a further structure of the claimed La-Fe-Si alloy being heat treated absent concrete evidence or reasoning to the contrary.  See MPEP 2113.  In addition, Kikkawa teaches “step (2) of subjecting the mixture powder A to a sintering treatment in a reducing atmosphere at a temperature close to the melting point of the M powder to obtain a sintered body B” (0015).  

Regarding claim 8, Kikkawa teaches “the melt is cast into a water-cooling-type copper mold, and thus the melt is cooled and solidified to obtain an alloy ingot. In the roll quenching method and the atomization method, for example, the raw material is heat-melted in the same manner as above to obtain an alloy melt at a temperature at least 100 °C higher than the melting point. Then, the alloy melt is cast onto a water-cooling copper roll, or alternatively is quenched and solidified in a fine droplet state, to obtain an alloy flake” (0033). Comparing to natural air cooling, water-cooling and quenching are the same as rapid solidification.

Regarding claim 9, Kikkawa teaches Ex. 7, La(Fe0.88Si0.10Mn0.02)13 (83 vol%) Al (13 vol%) (Table 1), which equals LaFe11.4Si1.3Mn0.26Al0.47, falling within the claimed La(Fe1-wMw)13-zSiz-yXy, where X = Al, Ga, In, and M = Co, Mn, Cr, V with 0.05 ≤ w ≤ 0.1, and 1.1 ≤ z ≤ 1.9, and 0.01 ≤ y ≤ 0.5, as calculated by the examinter.

Regarding claims 10-13, Kikkawa does not expressively teach magnetocaloric effect, thermal conductivity, brittleness or machinability.
However, these claimed limitations would have been expected to be present as will be explained below.
The instant specification teaches achieving the claimed limitations by bulk arc-melt/drop-cast condition with subsequent heat treatment and in rapidly solidified condition (melt spinning, any atomization method, e.g., gas atomization, or any other rapid solidification technique) (0049  spec.).
Kikkawa teaches “melt quenching methods as typified by strip casting methods such as single-roll, twin-roll, and disc casting methods, atomization methods, arc melting methods, and mold casting methods. The cooling rate in the mold casting method is lower than that of the melt quenching method. In the mold casting method and the arc melting method, first, a raw material is prepared in view of the desired composition. Then, in an inert gas atmosphere, the prepared raw material is heat-melted to obtain a melt, the melt is cast into a water-cooling-type copper mold, and thus the melt is cooled and solidified to obtain an alloy ingot. In the roll quenching method and the atomization method, for example, the raw material is heat-melted in the same manner as above to obtain an alloy melt at a temperature at least 100 °C higher than the melting point. Then, the alloy melt is cast onto a water-cooling copper roll, or alternatively is quenched and solidified in a fine droplet state, to obtain an alloy flake” (0033).
Since Kikkawa discloses a substantially similar composition (as shown above) as well as a processing method that closely resembles applicants’ method, the claimed limitations would have been expected to be present in the Kikkawa’s alloy absent concrete evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        /NICHOLAS A WANG/Examiner, Art Unit 1734